1
2
                                                                       FEB 2 7 2019
3
4
5
6 1
7
8
                     IN THE UNITED STATES DISTRICT COURT
9
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                                Case No. 2:18-CR-00892-AB-13
       UNITED STATES OF AMERICA,
13                                                ORDER OF DETENTION
                           Plaintiff,
14
                      v.
15
       VICTOR SILLAS,
16
                           Defendant.
17
18
19                                               I.
20          On February 25, 2019, Defendant Victor Sillas ("Defendant") made his
21    initial appearance in this district on the Indictment filed in the United States
22    District Court for the Central District of California, Case No. 2:18-CR-00892-AB-
23    13. At this appearance, Defendant stated that his true name is Victor Manuel
24    Sillas.
25              The Court appointed William Harris ofthe CJA Panel to represent
26    Defendant.
27    ///
28    ///
 1         Defendant requested a continuance ofthe Detention Hearing. The Court set
2    the continued Detention Hearing for February 27, 2019 at 10:00 a.m. and
3    temporarily detained Defendant pending the further detention hearing.

4          The Court conducted a detention hearing on February 27, 2019 based on a
5    motion by the Government[18 U.S.C. § 3142(e)] in a case allegedly involving
6    serious risk that Defendant will flee. Defendant was represented by previously-
7    appointed William Harris.
8          The Court concludes that the Government is entitled to a rebuttable
9    presumption that no condition or combination of conditions reasonably will assure

10   the defendant's appearance as required and the safety or any person or the
11   community [18 U.S.C. § 3142(e)(2)]("Presumption").
12
13                                           II.

14         The Court finds that Defendant has not rebutted the Presumption and that no

15   condition or combination of conditions will reasonably assure:

16                      ~ the appearance ofthe defendant as required;
17                      ~ the safety of any person or the community.
18         The Court bases its conclusions on the following:
19         As to risk ofnon-appearance:

20            • Bail resources unknown at this time;

21            • Background information not fully verified with some discrepancies

22               (residence and travel history) identified by Defendant's mother;

23            • Prior warrants; and

24            • Prior failures to appear.

25         As to danger to the community:

26            • Nature ofthe instant allegations;

27            • Prior criminal record;

28            • Substance use/abuse history;

                                               ►a
 1 !            • Self-reported gang-affiliation.
21
3                                             III.

4            In reaching this decision, the Court considered:(a)the nature and

5      circumstances of the offenses) charged, including whether the offense is a crime
6      of violence, a Federal crime ofterrorism, or involves a minor victim or a controlled
7      substance, firearm, explosive, or destructive device;(b)the weight of evidence
8      against the defendant;(c)the history and characteristics ofthe defendant; and
9 (d)the nature and seriousness ofthe danger to any person or the community. [18
10     U.S.C. § 3142(g).] The Court also considered the report and recommendation of
11     the U.S. Pretrial Services Agency.
12
13                                               V.

14           IT IS THEREFORE ORDERED that Defendant be detained until trial. The

15     defendant will be committed to the custody ofthe Attorney General for

16     confinement in a corrections facility separate, to the extent practicable, from

17     persons awaiting or serving sentences or being held in custody pending appeal.
18     The defendant will be afforded reasonable opportunity for private consultation

19     with counsel. On order of a Court ofthe United States or on request of any

20     attorney for the Government, the person in charge of the corrections facility in

21     which defendant is confined will deliver the defendant to a United States Marshal
22     for the purpose of an appearance in connection with a court proceeding.
23 [18 U.S.C. § 3142(1).]
24
25
       Dated: February 27, 2019                  /s/
26
                                              HON. MARIA A. AUDERO
27                                            UNITED STATES MAGISTRATE JUDGE
28

                                                     3
